                        IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF FLORIDA
                                  TALLAHASSEE DIVISION

JAMAR LUBIEN,

           Plaintiff,

v.                                                     Case No. 4:18cv445-MW/CJK

LAMBAUGH, et al.,

      Defendants.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 5. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED without prejudice due to Plaintiff’s

failure to prosecute and/or failure to comply with an order of the Court.” The Clerk shall close

the file.

       SO ORDERED on December 19, 2018.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
